Exhibit 10.6

Amendment and Restatement of the

Computer Programs and Systems, Inc.

2005 Restricted Stock Plan

Effective as of May 12, 2005

(As Amended and Restated on January 27, 2006)

This 2005 Restricted Stock Plan (the “Plan”) is established by the Board of
Directors of Computer Programs and Systems, Inc., a Delaware corporation (the
“Company”), has been adopted by the Board of Directors of the Company (the
“Board”) and approved by the stockholders of the Company. The Compensation
Committee of the Board approved the Amendment and Restatement of the Plan on
January 27, 2006.

ARTICLE I

Purpose

The purpose of this Plan is to promote the interests of the Company and its
stockholders by granting restricted stock to the Executives of the Company in
order to: (1) attract, retain and motivate key Executives of the Company,
(2) strengthen the mutuality of interests between such Executives and the
Company’s stockholders by providing incentives to maximize shareholder value,
and (3) provide the Executives with a proprietary interest in maximizing the
growth, profitability and overall success of the Company.

ARTICLE II

Definitions

For purposes of this Plan, the following terms will have the meanings set forth
below:

“Award” means a grant of Restricted Stock under the Plan, subject to the terms
and conditions of the Plan and the applicable Award Agreement.

“Award Agreement” means a Restricted Stock Award Agreement between the Company
and an Executive evidencing the terms and conditions of an Award of Restricted
Stock.

“Board” means the Board of Directors of the Company.

“Cause” means a felony conviction of an Executive or the failure of an Executive
to contest prosecution for a felony, or an Executive’s willful misconduct or
dishonesty which is harmful to the business or reputation of the Company, as
determined by the Board in its sole discretion.

“Change in Control” will be deemed to have occurred if (i) any “person” (as such
term is used in Sections 13(d) and 14(d) of the Exchange Act) or any two or more
persons acting as a partnership, syndicate or other such group (other than the
Company, any trustee or other fiduciary holding securities under any employee
benefit plan of the Company, any company owned, directly or indirectly, by the
stockholders of the Company in substantially the same proportions as their
ownership of Stock of the Company) is or becomes the “beneficial owner” (as
defined in Rule 13d-3 of the Exchange Act), directly or indirectly, of
securities of the Company representing 50% or more of the combined voting power
of the Company’s then outstanding securities; (ii) during any period of two
consecutive years (not including any period prior to the adoption of the Plan),
individuals who at the beginning of such period constitute the Board, and any
new director (other than a director designated by a person who has entered into
an agreement with the Company to effect a transaction described in clause (i),
(iii), or (iv) of this paragraph) whose election by the Board or nomination for
election by the Company’s stockholders was approved by a vote of at least
two-thirds of the directors then still in office who either were directors at
the beginning of the two-year period or whose election or nomination for
election was previously so approved, cease for any reason to constitute at least
a majority of the Board; (iii) the stockholders of the Company approve a merger
or consolidation of the

 

1



--------------------------------------------------------------------------------

Company with any other corporation, other than a merger or consolidation that
would result in the voting securities of the Company outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity) more than 50% of
the combined voting power of the voting securities of the Company or such
surviving entity outstanding immediately after such merger or consolidation; or
(iv) the stockholders of the Company approve a plan of complete liquidation of
the Company or an agreement for the sale or disposition by the Company of all or
substantially all of the Company’s assets. If any of the events enumerated in
clauses (i) through (iv) occur, the Board shall determine the effective date of
the Change in Control resulting therefrom, for purposes of the Plan.

“Code” means the Internal Revenue Code of 1986, as amended.

“Committee” means the Compensation Committee of the Board, or such other
committee of the Board as may be appointed by the Board to administer the Plan.
The Committee shall at all times consist of two or more members of the Board,
and the Committee members must (i) satisfy the requirements of Rule 16b-3 under
the Exchange Act and (ii) meet any applicable independence standards promulgated
by NASDAQ or by any stock exchange on which the Company’s Stock is then listed.
To the extent the Board considers it necessary or desirable to qualify
compensation under Section 162(m) of the Code, each member of the Committee
shall be an “outside director” within the meaning of Section 162(m) of the Code.
The Board may from time to time remove members from, or add members to, the
Committee. Vacancies on the Committee shall be filled by the Board. The
Committee shall select one of its members as Chairman and shall hold meetings at
such times and places as it may determine.

“Company” means Computer Programs and Systems, Inc., a Delaware corporation, or
any successor to such corporation.

“Disability” means a permanent and total disability as defined in the Company’s
long term disability insurance program; provided, however, that in the event no
such program is in effect, Disability shall mean a total and permanent
disability or incapacity resulting from medically demonstrable bodily injury or
disease (i) which prevents the Executive from engaging in any regular occupation
for compensation or profit, (ii) which has continuously existed for a period of
at least six months, and (iii) for which the Employee would be eligible for or
is in receipt of disability benefits under the Federal Social Security Act.
Disability will be determined by the Board who may reasonably require the
Executive to undergo examination by a qualified physician selected by the Board
at any time or times for the purposes of determining whether the Employee
incurred and continues to have a Disability.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Executive” means any ‘executive officer’ (as such term is defined in Rule 3b-7
under the Exchange Act) of the Company, as determined by the Board, in its sole
and absolute discretion.

“Fair Market Value” means, unless otherwise determined by the Board, the closing
price on the date of determination for a share of Stock, or if there were no
sales on such date, the most recent prior date on which there were sales, as
reported by the Nasdaq National Market.

“Performance Criteria” as defined in Article VIII.

“Plan” means this 2005 Restricted Stock Plan, as amended from time to time.

“Restricted Stock” means Stock issued pursuant to the Plan.

“Restricted Period” as defined in Section 7.4.

“Rule 16b-3” means the exemption under Rule 16b-3, promulgated by the Securities
and Exchange Commission under Section 16(b) of the Exchange Act, or any
successor to such rule, as in effect from time to time.

 

2



--------------------------------------------------------------------------------

“Securities Act” means the Securities Act of 1933, as amended.

“Stock” means the $.001 par value common stock of the Company.

ARTICLE III

Stock Subject to Plan; Adjustments

3.1 Stock Reserved. Subject to adjustments as provided in Section 3.3 below, an
aggregate of 300,000 shares of the Stock have been reserved by the Company for
the grant of Awards under the Plan. In the event that shares of Restricted Stock
are issued under the Plan and thereafter are forfeited, such forfeited shares
may again be issued under the Plan.

3.2 Type of Shares Distributable. Restricted Stock may consist, in whole or in
part, of authorized and unissued Stock, of Stock reacquired by the Company
through purchase in open market or private transactions, or of Stock that was
forfeited, as provided for in Section 3.1 above.

3.3 Adjustments. In the event of any merger, reorganization, consolidation,
recapitalization, stock dividend or other distribution (whether in the form of
cash, shares of stock, other securities or other property), stock split, reverse
stock split, combination, repurchase, or exchange of shares of Stock or other
securities of the Company, or other similar corporate transactions or events or
change in corporate structure affecting the Stock such that an adjustment is
determined by the Committee to be appropriate in order to prevent dilution or
enlargement of the benefits and potential benefits inteneded to be made
available under the Plan, then the Committee, in such a manner as it deems
equitable, shall make an appropriate substitution or adjustment in (i) the
aggregate number of shares reserved for issuance under the Plan, and (ii) the
kind, number and price of shares subject to outstanding Restricted Stock Awards
granted under the Plan; provided that the number of shares subject to any Award
shall always be a whole number. Such substitutions or adjustments shall be made
as may be determined by the Committee, in its sole discretion, and shall be
conclusive and binding for purposes of the Plan.

ARTICLE IV

Eligibility

Only Executives are eligible to be selected by the Committee to receive an Award
of Restricted Stock under the Plan. Participants in the Plan shall be selected
by the Committee from those Executives who, in the estimation of the Committee,
have a substantial opportunity to influence the long-term profitability of the
Company.

ARTICLE V

Effective Date; Duration

Upon adoption by the Board, the Plan becomes effective on the date the
stockholders of the Company approve the Plan (the “Effective Date”). The Plan
shall terminate ten years from the Effective Date, unless terminated earlier
pursuant to Article X, and no Awards may be granted thereafter.

ARTICLE VI

Administration

6.1 General. The Plan shall be administered by the Committee. Subject to the
terms of the Plan and applicable law, and in addition to other express powers
and authorizations conferred on the Committee by the Plan, the Committee shall
have full power and authority to: (i) select which Executives may receive Award
under the Plan, (ii) determine the number of shares of Restricted Stock to be
awarded to an Executive, (iii) determine the form, terms and conditions of each
Award Agreement, including, without limitation, the length of the Restricted
Period and the applicable Performance Criteria, if any, (iv) determine whether
to designate if an Award is intended to be “performance-based compensation” as
such term is used in Section 162(m) of the Code, (v) interpret and administer
the Plan and any instrument or agreement relating to, or grant made under, the
Plan, (vi) establish, interpret, amend,

 

3



--------------------------------------------------------------------------------

suspend, rescind or waive any rules and regulations relating to the Plan,
(vii) appoint such agents as it shall deem appropriate for the proper
administration of the Plan; and (viii) make any other determination and take any
other action that the Committee deems necessary to or desirable for the
administration of the Plan. Other provisions of the Plan notwithstanding, the
Board may perform any function of the Committee under the Plan, including for
the purpose of ensuring that transactions under the Plan by Executives who are
then subject to Section 16 of the Exchange Act in respect of the Company are
exempt under Rule 16b-3 under the Exchange Act. In any case in which the Board
is performing a function of the Committee under the Plan, each reference to the
Committee herein shall be deemed to refer to the Board, except where the context
otherwise requires.

6.2 Committee Discretion Binding. Unless otherwise expressly provided under the
Plan, all designations, determinations, interpretations, and other decisions
under or with respect to the Plan shall be within the sole discretion of the
Committee, may be made at any time, and shall be final, conclusive, and binding
upon all persons, including the Company, any Executive, any holder or beneficial
owner of Restricted Stock and any stockholder of the Company.

6.3 Limitation of Liability. No member of the Committee and no Executive shall
be liable for any act or failure to act hereunder, except in circumstances
involving his or her bad faith, gross negligence or willful misconduct, or for
any act or failure to act hereunder by any other member or Executive or by any
agent to whom duties in connection with the administration of the Plan have been
delegated.

6.4 Indemnification. The Company shall indemnify members of the Committee
against any and all liabilities or expenses to which they may be subjected by
reason of any act or failure to act with respect to their duties on behalf of
the Plan, except in circumstances involving such person’s bad faith, gross
negligence or willful misconduct.

Article VII

Restricted Stock

7.1 Award of Restricted Stock; Award Agreement. The Committee may grant an Award
of Restricted Stock to an Executive. Any Award of Restricted Stock granted to an
Executive shall include a Restricted Period of at least three (3) years. After
the Committee determines that it will offer an Award to an Executive, it will
advise the Executive in writing, by means of an Award Agreement, of the terms,
conditions, and restrictions, if any, related to the Award, including the terms
under which the Restricted Stock may become vested and the number of shares the
Executive shall be entitled to receive. The Award shall be accepted by the
Executive upon execution of an Award Agreement in the manner determined by the
Committee.

7.2 Maximum Award. The maximum number of shares of Restricted Stock that can
vest to any Executive in any one calendar year, determined as of the date of the
grant of the Award, shall be that number of shares the Fair Market Value of
which is equal to fifty percent (50%) of Executive’s annual base salary in
effect on the date of the Award. For purposes of calculating the number of
shares of Restricted Stock that can vest under this provision of Section 7.2,
the Restricted Stock will be valued at Fair Market Value as of the close of
business on the date of the grant of such Award.

7.3 Purchase Price. Restricted Stock shall be offered under the Plan for such
consideration in cash, other property or services as is determined by the
Committee and set forth in the Award Agreement.

7.4 Restricted Period. At the time an Award of Restricted Stock is made, the
Committee shall establish a period of time during which the transfer of shares
of Restricted Stock shall be restricted and be subject to forfeiture, as
provided in Section 7.5 (the “Restricted Period”). The duration of the
Restricted Period and the limitations on transferability will be set forth in
the Award Agreement. The minimum Restricted Period, however, shall be three
years from the date of the Award. Each Award may have a different Restricted
Period.

7.5 Risk of Forfeiture. In the event of the termination of an Executive’s
employment or affiliation with the Company, or in the event that the recipient
of an Award no longer satisfies the definition of an Executive, for any reason
other than those set forth in this Section 7.5 or in Section 7.10, the
Executive, or former Executive, as

 

4



--------------------------------------------------------------------------------

the case may be, shall, for no consideration, forfeit to the Company all shares
of Restricted Stock issued pursuant to this Plan that have not previously
vested. In the event the Company terminates an Executive’s employment without
Cause, the Executive shall forfeit to the Company all shares of Restricted Stock
issued pursuant to this Plan that have not previously vested as of the date of
such termination; provided, however, that the Board of Directors may determine,
in its sole discretion, at the time of the executive’s termination without
Cause, to accelerate the vesting of all or any portion of the shares of
Restricted Stock that had not vested prior to such termination. In the event of
such an acceleration of vesting, a stock certificate shall be delivered in
accordance with Section 7.9 below.

7.6 Transferability of Awards. Except as otherwise provided by the Committee, no
Restricted Stock awarded under this Plan shall be transferred, sold, exchanged,
pledged or otherwise disposed of by an Executive during the Restricted Period,
other than (i) by the Executive’s last will and testament, (ii) by the
applicable laws of descent and distribution, or (iii) as otherwise determined by
the Committee.

7.7 Stock Certificate Representing Restricted Stock. The Company shall issue
stock certificates that evidence Restricted Stock pending the lapse of
applicable restrictions, and that bear a legend making appropriate reference to
such restrictions substantially in the form provided below:

The transferability of this certificate and the shares of stock represented by
this certificate are subject to the terms and conditions (including forfeiture)
of the Computer Programs and Systems, Inc. 2005 Restricted Stock Plan and an
Award Agreement entered into by the registered owner and Computer Programs and
Systems, Inc. Copies of such Plan and Agreement are on file in the offices of
Computer Programs and Systems, Inc.

7.8 Escrow of Stock. To facilitate the enforcement of the transfer restrictions
prior to vesting, the Company may require that the stock certificate(s)
evidencing shares of Restricted Stock be held in custody by a designated escrow
agent (which may, but need not be, the Company) until the restrictions thereon
have lapsed. The Company may require the Executive to execute a stock power
endorsed in blank related to the shares covered by the Award.

7.9 Issuance of Shares Upon Vesting. Upon the expiration or termination of the
Restricted Period and the satisfaction of any other conditions prescribed by the
Committee, including without limitation a determination by the Committee that
the Performance Criteria have been met, the restrictions applicable to the
Restricted Stock shall lapse and a stock certificate for the number of shares of
Restricted Stock with respect to which the restrictions have lapsed shall be
delivered as soon as administratively possible, free of all such restrictions
and legends, except any that may be imposed by law. A new stock certificate for
the balance of any shares that remain Restricted Stock shall be issued with
appropriate restrictive legends and may be held in escrow pursuant to
Section 7.8 above, pending the lapse of such restrictions with respect to those
shares.

7.10 Accelerated Vesting. In the event of (i) a Change in Control of the
Company, (ii) the death of the Executive, or (iii) the Disability of the
Executive, the Restricted Period will be deemed to have lapsed and all
conditions, including without limitation the Performance Criteria, will be
deemed to have been satisfied, and all Awards granted to such Executive under
this Plan shall become 100% vested as of the date of the Change in Control, the
death, or the Disability, as the case may be, and a stock certificate shall be
delivered in accordance with Section 7.9 above.

7.11 Voting and Dividend Rights. The Executive will be entitled to voting rights
and dividend rights during the Restricted Period. The Executive will be entitled
to retain cash dividends even if the shares of Restricted Stock are later
forfeited.

ARTICLE VIII

Performance Criteria

The Committee may condition the lapse of restrictions under an Award Agreement
on the achievement of certain financial goals or measurements (the “Performance
Criteria”). Such Performance Criteria may include the

 

5



--------------------------------------------------------------------------------

following: (i) annual growth in net income, (ii) annual cash collections on
sales, (iii) annual growth in new system installation contracts, (iv) annual
growth in the average size of installation contracts, (v) annual growth in
revenue, (vi) annual growth in the number of hospital clients, (vii) net income
per diluted share, or (viii) any other reasonable basis that the Committee
selects; provided that, to the extent the Committee determines that it is
necessary to qualify compensation under Section 162(m) of the Code, the
Performance Criteria shall be based on one or more criteria listed in
(i) through (vii) above. The Committee shall make all determinations as to
whether the selected Performance Criteria has been satisfied and shall reserve
the right to modify or amend the Performance Criteria, in accordance with
Article X. For Awards expressly intended to comply with Section 162(m) of the
Code, discretion used by the Committee pursuant to this Article may only be used
if permissible under Section 162(m).

ARTICLE IX

Withholding of Tax; 83(b) Election

9.1 Withholding of Tax. To the extent that the receipt of the Restricted Stock
or the lapse of any restrictions results in income to an Executive for federal
or state income tax purposes, the Executive shall deliver to the Company at the
time of such receipt or lapse, as the case may be, such amount of money or
shares of unrestricted Stock as the Company may require to meet its withholding
obligation under applicable tax laws or regulations, and, if Executive fails to
do so, the Company is authorized to withhold from any cash or Stock remuneration
then or thereafter payable to Executive any tax required to be withheld.

9.2 83(b) Election. Section 83(b) of the Code allows a recipient of Restricted
Stock to elect to immediately recognize ordinary compensation income in an
amount equal to the Fair Market Value of the Restricted Stock on the date of the
grant (an “83(b) Election”). An Executive of the Company may make an 83(b)
Election only with the prior written approval of the Committee.

ARTICLE X

Amendment; Termination

Unless applicable laws, regulations, or Nasdaq listing standards provide
otherwise, the Committee may at any time terminate the Plan or make such changes
in or additions to the Plan as it deems advisable without further action on the
part of the Company’s stockholders, provided that no such termination or
amendment shall adversely affect or impair any then outstanding Award without
the consent of the Executive holding that Award.

ARTICLE XI

General Provisions

11.1 No Right to Continued Employment. Neither the Plan nor any action taken
thereunder shall be construed as giving any Executive the right to be retained
in the employ of the Company, nor shall it interfere in any way with the right
the Company may have to terminate the Executive.

11.2 No Right to Awards. No Executive shall have any claim to be granted
Restricted Stock and there is no obligation for uniformity of treatment of
Executives. The terms and conditions of Awards need not be the same with respect
to each recipient.

11.3 Compliance with Legal and Nasdaq Requirements. The Plan, the granting of
Awards thereunder, and the other obligations of the Company under the Plan and
any Award Agreement, shall be subject to all applicable federal and state laws,
rules and regulations, and to such approvals by any regulatory or governmental
agency as may be required. The Company, in its discretion, may postpone the
issuance or delivery of Shares under any Award until completion of such listing
with Nasdaq or registration or qualification of such Stock or other required
action under any state, federal or foreign law, rule or regulation as the
Company may consider appropriate, and may require any Executive to make such
representations and furnish such information as it may consider appropriate in
connection with the issuance or delivery of Shares in compliance with applicable
laws, rules and regulations.

11.4 Compliance with Section 162(m) of the Code and Rule 16b-3 of the Exchange
Act. If any provision of the Plan or any Award Agreement relating to a qualified
performance based award or to a person

 

6



--------------------------------------------------------------------------------

subject to Section 16 of the Exchange Act does not comply or is inconsistent
with the requirements of Section 162(m) of the Code or Rule 16b-3 under the
Exchange Act, such provision shall be construed or deemed to be amended or to be
null and void to the extent necessary to conform to such requirements.

11.5 Governing Law. The validity, construction, and effect of the Plan, any
rules and regulations relating to the Plan, and any Award Agreement shall be
determined in accordance with the laws of the State of Delaware.

11.6 Headings. Headings are given to the Articles and sections of the Plan
solely as a convenience to facilitate reference. Such headings shall not be
deemed in any way material or relevant to the construction or interpretation of
the Plan or any provisions thereof.

 

7